Citation Nr: 0534144	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-32 654	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for fungal infection of the 
feet.



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from April 1959 until May 
1962.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a June 2003 
rating decision of the VA Regional Office (RO) in 
Indianapolis, Indiana that, among other things, denied 
service connection for foot fungus.


FINDING OF FACT

A chronic fungal infection of the feet was first clinically 
demonstrated many years after discharge from active duty; it 
is not attributable to military service.


CONCLUSION OF LAW

The veteran does not have a current fungal infection of the 
feet that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he now has a chronic debilitating 
fungus infection of the feet which had its onset in Korea, 
and has persisted since that time for which service 
connection should be granted.  

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and implementing regulations include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) (2005).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to adjudicate 
the claim has been accomplished.  As evidenced by the 
statement of the case, and the supplemental statement of the 
case, the veteran and his representative have been notified 
of the laws and regulations governing entitlement to the 
benefit sought, and informed of the ways in which the current 
evidence has failed to substantiate the claim.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the veteran 
dated in December 2002 and February 2004, the RO informed the 
appellant of what the evidence had to show to substantiate 
the claim, what medical and other evidence the RO needed from 
him, what information or evidence he could provide in support 
of the claim, and what evidence VA would try to obtain on his 
behalf.  The letter also advised him to submit relevant 
evidence or information in his possession.  38 C.F.R. 
§ 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although some notice required by 
the VCAA was provided after the RO initially adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  He has been afforded a VA 
examination related to the issue on appeal, and extensive 
private medical records dating back to 1966, as well as VA 
outpatient clinical data from 2000 have been received and 
associated with the claims folder.  The appellant has not 
indicated that there are any other pertinent clinical records 
to be retrieved beyond what has already been obtained by the 
RO.  Under these circumstances, the Board finds that further 
assistance would have no reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Turning to the merits of the veteran's claim, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiological relationship between a current disability and 
active military service.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2005). 

The veteran's service medical records reflect that in May 
1959, he developed blisters on both heels from ill-fitting 
combat boots.  An antiseptic dressing was applied and duty 
was restricted.  When seen one week later, an assessment of 
dermatophytosis pedis with blisters on both heels was 
recorded.  The appellant sought treatment in February 1960 
whereupon it was noted that he had severe athletes' foot on 
the right.  A number of remedial measures, including 
medication, was prescribed.  He was seen in April 1960 for 
right foot symptomatology diagnosed as dermatophytosis with 
second degree bacterial infection.  Similar treatment 
modalities, including a topical ointment were prescribed.  In 
September 1961, the veteran complained of irritation on the 
bottom of the left foot.  He related that he had been using 
fungicidal ointment for the past two weeks, but that the 
condition had worsened.  Medication was prescribed.  Upon 
examination in March 1962 for discharge from service, the 
appellant denied foot trouble.  The feet were evaluated as 
normal.

The veteran filed a claim for service connection for fungus 
infection of the feet in October 2002.  Received in support 
of the claim were VA outpatient clinical records indicating 
that an October 2000 appointment was a first-time visit to 
establish primary care.  The veteran presented a medical 
history of multiple complaints and disorders but did not 
refer to foot symptoms.  A general physical examination was 
performed indicating no findings of skin infection of the 
extremities.

A VA podiatry clinic note dated in February 2002 reflects 
that the appellant sought treatment for complaints of an 
ingrown toenail with fungal infection.  It was recorded that 
there was no previous or current treatment in this regard.  
Examination showed very healthy feet except for fungal 
infection, dry scaly soles in a moccasin pattern, and several 
dry crumbly and cryptotic toenails.  Assessments of tinea 
pedis from nail shedding and nail fungus with onychauxis and 
cryptosis were rendered.  Medication was prescribed.  Follow-
up in June 2002 indicated "dramatically improved" results.  
The veteran related on this occasion that he had had the 
fungus since being in Korea.  In October 2002, it was noted 
that he was continuing to clear fungal infection in the 
toenails.  Diagnoses of tinea pedis and resolving onychauxis 
and cryptosis were provided.

The appellant was afforded VA examination for skin disease 
purposes in March 2003 and described developing a rash/foot 
fungus while serving in Korea that had persisted since that 
time.  He related that he had most recently been seen in the 
VA outpatient clinic for treatment.  Following physical 
examination, an assessment of onychomycosis with well-
controlled tinea pedis was rendered.  The examiner opined 
that while tinea pedis was known to be exacerbated by warm 
moist conditions, it would be "impossible" to definitively 
link it or onychomycosis to military service as the condition 
was pervasive and was prevalent in both military and 
nonmilitary populations. 

Subsequently received were extensive private clinical records 
dated between 1966 and 2001 from a variety of sources, to 
include Dr. Thompson, Brownsburg Medical Clinic, J. E. 
Slichenmeyer, M.D., Hendricks County Hospital, W. O. Irvine, 
M.D., M. T. Stack, M.D. and Methodist Hospital.  These 
records do not indicate any treatment for nail fungus.

VA outpatient clinical records dating from 2002 through 2005 
show continuing treatment for foot symptoms diagnosed as 
onychocryptosis, onychomycosis, paronychia, onychauxis, tinea 
pedis, etc.  Matrixectomies were performed in December 2003 
and January 2004. 

The evidence in this instance indicates that the veteran 
received treatment for both feet in service with assessments 
that included athletes' foot and dermatophytosis pedis.  The 
Board observes, however, that although there is documented 
medical attention in service for skin symptoms of the feet, 
the post-service record is silent for any clinical evidence 
of treatment for or a diagnosis of a fungal infection 
affecting the feet until 2002.  The Board points out that 
private clinical records dating from 1966 through 2001 
document absolutely no treatment for skin problems of the 
feet, nor is the veteran shown to have reported this as a 
problem upon VA outpatient intake examination in October 
2000.  

The record reflects that it was not until February 2002 that 
the appellant began to seek continuing treatment for a 
chronic fungal infections of the toenails.  Moreover, on VA 
examination in March 2003, the examiner stated that the 
conditions affecting the veteran's feet were prevalent in the 
general population whether or not they had been in the 
military, such that it was impossible to link them to his 
military service.  This evidence, particularly the absence of 
any documented problem for so many years strongly suggests 
that the in-service skin symptoms of the feet did not result 
in a chronic disorder, and are unrelated to foot disability 
for which he was treated approximately 40 years after 
discharge from active duty.  There is no clinical evidence of 
record to show that the foot symptoms in service became 
chronic disabilities that persisted after military service.  
See 38 U.S.C.A. §§ 1131, 38 C.F.R. § 3.303.  Under the 
circumstances, service connection for a fungal infection of 
the feet is denied.  

The Board observes that in written statements and testimony 
to the VA, the appellant states that the fungal infection he 
developed is causally related to symptoms he experienced in 
service.  However, his assertions are not probative as there 
is no evidence in the record that he has any medical 
knowledge or expertise to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The veteran is competent to 
say that he had foot symptoms since service, but he is not 
competent to link the continuing problems to the current 
diagnosis or to what was shown in service.  Additionally, the 
record as described above tends to refute the veteran's 
contention of continued problems since military service.

The Board thus finds that the preponderance of the evidence 
is against the claim.  Greater weight is given to the medical 
record, including the absence of any treatment for so many 
years after service and the absence of any medical nexus 
opinion favorable to the veteran.  Service connection must 
therefore be denied.  


ORDER

Service connection for fungal infection of the feet is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


